Citation Nr: 1611091	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-42 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for prostate cancer, status post external beam radiation, with erectile dysfunction (residuals of prostate cancer) prior to June 2012, and in excess of 40 percent after June 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for prostate cancer, status post external beam radiation, with erectile dysfunction, and assigned an initial disability rating of 20 percent. A November 2012 rating decision granted a disability rating of 40 percent for prostate cancer, status post external beam radiation, with erectile dysfunction, effective December 23, 2014. The November 2012 rating decision also granted a separate noncompensable rating for fecal urgency, secondary to prostate cancer, status post external beam radiation, with erectile dysfunction. Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Chicago RO.
 
In May 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ). There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). As directed by the Board, the RO obtained a VA genitourinary examination and medical opinion in June 2012, and a second VA examination and medical opinion in March 2013, pursuant to the Board's remand directives. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

During the pendency of the present appeal, a November 2012 rating decision granted service connection for fecal urgency, associated with prostate cancer, status post external beam radiation, with erectile dysfunction, and a noncompensable rating was assigned. No appeal was filed, and this decision became final after one year. As such, the Board does not have jurisdiction over this issue.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's prostate cancer, status post external beam radiation, with erectile dysfunction, has been manifested by symptoms and impairment including urinary frequency, with daytime voiding interval of less than one hour.

2. For the entire rating period on appeal, the Veteran's prostate cancer, status post external beam radiation, with erectile dysfunction, did not manifest in renal dysfunction, or; urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for prostate cancer, status post external beam radiation, with erectile dysfunction, have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the claim for an increased rating for residuals of prostate cancer arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was given multiple VA examinations, most recently in June 2012, and March 2013, pursuant to the May 2012 Board remand. For the reasons indicated below, the June 2012 and March 2013 examinations, taken together, are considered adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The present appeal is thus ready for consideration on the merits

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

Increased Rating for Residuals of Prostate Cancer - Analysis

The Veteran's residuals of prostate cancer are currently staged as follows:  an initial 20 percent disability rating prior to April 25, 2014; and a 40 percent rating beginning on April 25, 2014. This disability is currently rated under 38 C.F.R. §§ 4.115a, 4.115b, DC 7528, malignant neoplasms of the genitourinary system..

Prostate cancer is evaluated under 38 C.F.R. § 4.115b, DC 7528, which covers malignant neoplasms of the genitourinary system and provides for an initial 100 percent disability rating. However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineo- plastic chemotherapy or other therapeutic procedure. 38 C.F.R. § 4.115b, DC 7528, Note. Thereafter, based upon that or any subsequent VA examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e). If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as a voiding dysfunction or a renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528, Note. 

The Veteran was diagnosed with prostate cancer in November. He last received radiation therapy in May 2005. He filed the claim for service connection in June 2006. Since he initially filed his claim more than six months after the cessation of radiation, his prostate cancer is properly rated on residuals as a voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528, Note.  In this case, as shown below, the Veteran's predominant residual is a voiding dysfunction. 

38 C.F.R. § 4.115a directs that particular voiding conditions should be rated as urine leakage, frequency, or obstructed voiding. 

A 20 percent rating is warranted for a voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day. A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day. A 40 percent rating is also warranted when there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

The Veteran was afforded a VA examination in December 2006 to determine the nature and severity of his prostate cancer residuals. During the examination, the Veteran complained of nocturia three times a night. The May 2012 Board decision held that this VA examination was inadequate, as it did not provide any information concerning daytime voiding intervals.

Pursuant to the May 2012 Board remand directives, the Veteran was afforded a VA examination in June 2012 to determine the nature and severity of his prostate cancer residuals. The VA examiner indicated that the Veteran had a voiding dysfunction that caused urine leakage, requiring absorbent material which must be changed less than two times per day. The VA examiner also reported that the Veteran's voiding dysfunction caused increased urinary frequency, with a daytime voiding interval of less than one hour and awakening to void three to four times per night. The VA examiner found no signs or symptoms of obstructed voiding.

The Veteran was afforded a VA examination in March 2013 to determine the nature and severity of his prostate cancer residuals. During this examination, the Veteran  reported that he does not currently lose control of his bladder and does use absorptive material, but has increased urinary frequency and urgency. The VA examiner indicated that the Veteran's increased urinary frequency is characterized by a daytime voiding interval between one and two hours and awakening to void three to four times per night.  The VA examiner reported that there were no signs or symptoms of obstructed voiding.

Taken together, the June 2012 and March 2013 VA examinations are reasoned, thorough, and supported by the record. The examinations both thoroughly address the Veteran's symptoms of a voiding dysfunction and report the functional impairment caused by this disability. Therefore, these examinations are the most probative evidence of record. 

As to the claim for a rating in excess of 20 percent prior to June 2012, the Board finds that the weight of the lay and medical evidence of record supports a finding that the Veteran is entitled to a rating of 40 percent for the entire appeal period.  
As discussed above, the Board found in the May 2012 remand decision that the December 2006 VA examination was inadequate for rating purposes. The June 2012 VA examination is the first adequate VA examination of record. Therefore, the Board finds that the weight of the lay and medical evidence of record supports a finding that the Veteran is entitled to a rating of 40 percent for residuals of prostate cancer for the entire appeals period.

The Board finds that the Veteran's voiding dysfunction has not been characterized at any time during the appeal period as requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. In addition, the evidence does not support a finding of renal dysfunction as the predominant residual of prostate cancer. Therefore, a disability rating in excess of 40 percent is not warranted for the entire appeal period.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 40 percent for prostate cancer, status post external beam radiation, with erectile dysfunction, for the entire rating period on appeal. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of prostate cancer are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. In this case, the Veteran's symptoms of a voiding dysfunction characterized by urine leakage and urinary frequency are fully contemplated by the assigned diagnostic criteria. Because the Veteran's voiding dysfunction symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's currently service-connected disabilities, as well as any associated symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire rating period on appeal, a rating of 40 percent, but no higher, for prostate cancer, status post external beam radiation, with erectile dysfunction, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During the June 2012 VA examination, the Veteran reported that the residuals of his service-connected prostate cancer led to his current unemployment. He specifically cited the symptoms of urinary frequency, urine leakage, fecal urgency, and loss of sleep due to nocturia as interfering with his ability to work.

As there is some evidence of unemployability due to the service connected prostate cancer, status post external beam radiation, with erectile dysfunction, the issue of entitlement to a total disability rating based on individual unemployability has been raised and should be adjudicated by the AOJ in the first instance. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). As the Veteran does not currently meet the standards for consideration of a total disability rating based on individual unemployability on a schedular basis, the issue should also be referred to the Director, Compensation Service. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

Refer to the Director, Compensation Service, the issue of entitlement to a total disability rating based on individual unemployability.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


